Execution Version
EXHIBIT 10.68
SECOND AMENDMENT TO LOAN AGREEMENT
THIS SECOND AMENDMENT TO LOAN AGREEMENT among PGRT ESH, Inc., a Delaware
corporation (the “Borrower”), Lightstone Holdings LLC, a Delaware limited
liability company (“Lightstone Holdings”), David Lichtenstein (together with
Lightstone Holdings, the “Guarantors,” and collectively with the Borrower, the
“Loan Parties”), and Citicorp USA, Inc., a Delaware corporation (the “Lender”),
is made as of December 31, 2008.
W I T N E S S E T H :
WHEREAS, the Borrower and the Lender are parties to the Amended and Restated
Loan Agreement dated as of June 6, 2008, as amended by the First Amendment to
Loan Agreement (the “First Amendment”) dated as of October 31, 2008 (the “Loan
Agreement”; the terms defined therein being used herein as therein defined);
WHEREAS, each of the Guarantors guaranteed the liabilities and obligations of
the Borrower under the Loan Agreement on the terms and conditions set forth in
an Amended and Restated Guaranty dated June 6, 2008, each as amended by the
First Amendment to Amended and Restated Guaranty dated as of October 31, 2008 by
each of the Guarantors in favor of the Lender; and
WHEREAS, the Loan Parties and the Lender have executed a letter agreement dated
the date hereof pursuant to which the Lender and the Loan Parties have agreed to
make certain amendments to the First Amendment.
SECTION 1. Amendment to Loan Agreement. Effective as of the date hereof, Section
2.2.4 of the Loan Agreement is amended by deleting “December 31, 2008” each time
it appears and substituting “January 30, 2009” therefor.
SECTION 2. Reference to and Effect on the Loan Documents.
(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” and words of like import, and such words or words of like import in
each reference in the other Loan Documents, shall mean and be a reference to the
Loan Agreement as amended hereby.
(b) Except as specifically amended hereby, all of the terms and provisions of
the Loan Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Lender under any of the
Loan Documents or constitute a waiver of any provision of any of the Loan
Documents, nor shall anything contained herein be deemed to prejudice the
exercise by the Lender of any or all its rights and remedies under the Loan
Documents.

 

 



--------------------------------------------------------------------------------



 



(d) Except as specifically amended hereby, all of the terms and provisions of
the Loan Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
(e) This Amendment shall be deemed to be a Loan Document for all purposes.
(f) This Amendment is subject to Section 8.4 of the Loan Agreement.
SECTION 3. Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original, and all of which taken together shall constitute one and the same
instrument. This Amendment may be executed and delivered by telecopier or other
electronic means with the same force and effect as if the same was a fully
executed and delivered original manual counterpart.
[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



                  PGRT ESH, INC.    
 
           
 
  By:   [s] David Lichtenstein    
 
           
 
      David Lichtenstein
Chairman    

AGREED TO AND ACCEPTED AS
OF THE DATE FIRST SET FORTH ABOVE:
Lender

CITICORP USA, INC.

         
By:
  [s] Diana Yusan
 
Diana Yusun    
 
  Director    

Guarantors

     
[s] David Lichtenstein
 
David Lichtenstein
   

LIGHTSTONE HOLDINGS LLC

         
By:
  [s] David Lichtenstein
 
David Lichtenstein    
 
  Managing Member    

Signature page to Second Amendment

 

 